Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-93

IN RE SANTIAGO R. NARVAIZ
                                                          2021 DDN 53
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 317347

BEFORE: Beckwith and Deahl, Associate Judges, and Fisher, Senior Judge.

                                   ORDER
                              (FILED—May 5, 2022)

       On consideration of the certified copy of the order from the state of Maryland
indefinitely suspending respondent from the practice of law in that state with the
right to petition for reinstatement in 90 days; this court’s March 10, 2022, order
suspending respondent pending resolution of this matter and directing him to show
cause why reciprocal discipline including a fitness requirement should not be
imposed, no response having been filed; and the statement of Disciplinary Counsel
recommending that we impose functionally identical discipline and stating that
respondent filed a copy of his D.C. Bar R. XI, §14(g) affidavit with Disciplinary
Counsel on April 12, 2022, but failed to file the affidavit with the court, it is

       ORDERED that Santiago R. Narvaiz is hereby suspended from the practice
of law in the District of Columbia for 90 days with reinstatement conditioned on his
reinstatement to practice law by the state of Maryland and a showing of fitness. See
In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C.
2007) (explaining that a rebuttable presumption in favor of identical reciprocal
discipline applies unless one of the exceptions is established). It is
No. 22-BG-93


       FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension shall be deemed to run from April 12, 2022, contingent on respondent
filing with this court, within 10 days from the date of this order, his D.C. Bar R. XI,
§ 14(g) affidavit; otherwise, for purposes of reinstatement the time will begin once
he files his D.C. Bar R. XI, § 14(g) affidavit with this court.



                                  PER CURIAM